Citation Nr: 9904336	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to service connected 
residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from December 1937 to May 
1946, and from June 1946 to August 1962.

This appeal arose from a July 1997 RO rating decision, which 
denied the veteran's claim of entitlement to service 
connection for COPD as secondary to service connected 
residuals of pneumonia.


FINDINGS OF FACT

1.  The weight of the medical evidence presented does not 
establish that the veteran's chronic obstructive pulmonary 
disease, as currently demonstrated, was proximately due to or 
the result of service connected residuals of pneumonia. 

2. There is no competent medical evidence identifying a 
quantum of additional disability of chronic obstructive 
pulmonary disease that is causally related to aggravation as 
the result of service connected residuals of pneumonia.


CONCLUSION OF LAW

The veteran's COPD was neither incurred nor aggravated during 
service, on a direct or presumptive basis, nor proximately 
due to or the result of a service connected disability.  
38 U.S.C.A. §§1101, 1110, 1112, 1113, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.306, and 3.310(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak  
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit  v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau  v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright  v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno  v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit  v. Brown, 
5 Vet. App. at 92-93; Lathan  v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage  v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the limited purpose of determining 
whether a claim is well grounded, the Board must accept 
evidentiary assertions as true, unless those assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King  v. 
Brown, 5 Vet. App. 19 (1993).


BACKGROUND

A November 1940 service medical record (SMR) reveals the 
veteran's cause of admission and treatment for influenza.

A January 1941 SMR entry shows the cause of the veteran's 
hospital admission to include pneumonia, lobar, upper and 
lower lobes, left lung, type undetermined; and no operation.  
A subsequent March 1941 SMR listed the same results, in 
addition to the veteran's 64 day hospitalization.

The veteran's November 1942 physical examination included a 
chest X-ray that revealed a slightly raised outer portion of 
the left diaphragm and a partially obliterated left 
costophrenic angle.  There was no evidence of lung pathology.  
The thickened pleura appeared to be the result of a healed 
fibrinous pleurisy.  The examiner did not consider findings 
to be of significance at that time or for the future.

The veteran's June 1946 physical examination included X-rays 
that revealed no pathological abnormalities.  

A November 1948 examination noted a history of pneumonia in 
1941 with no residuals.  The respiratory system was clear to 
auscultation and percussion; and chest X-rays that showed the 
size, shape and configuration of his heart and great vessels 
as normal.  An October 1952 examination included a statement 
of medical history of pneumonia in 1940 with "no trouble 
since."

A March 1954 sick call entry of chest X-rays results noted a 
high diaphragm on left, follow-up in one week.

Chest X-rays taken on April 1959 noted a slight elevation and 
irregularity in the left diaphragmatic silhouette, on the 
basis of old, healed pleuritic involvement.  The lung fields 
were within normal limits and there was no active pulmonary 
disease.

Chest X-rays of the veteran from July 1961 revealed an 
obliteration of the left costophrenic sulcus and a slight 
elevation in the lateral portion of the left hemidiaphragm 
probably the result of previous pleural disease resulting in 
adhesions in these areas.  The examiner noted that the 
possibility of acute inflammatory process with pleural 
effusion could not be ruled out.  No other definite 
parenchymal abnormality was seen.

The veteran's periodic physical examination of July 1961 
disclosed that no significant illnesses, injuries, or 
operations were noted since the April 1959 physical 
examination.  Chest X-rays findings listed above were also 
referenced, with the additional notation of no active 
disease.

A May 1962 hospitalization report for an unrelated disorder 
included a detailed review of the appellant's medical 
history.  This included a history of a collapse of the lung 
in 1940 with hospitalization.  During that hospitalization, 
the veteran was treated with sulfa drugs and an oxygen tenet 
for two or three weeks.  It was noted that he apparently had 
a normal recovery and no sequelae from this episode. 

The veteran's July 1962 Medical Board examination noted that 
X-rays of his lungs were clear at that time; reference to 
June 1962 X-rays noted old pleural thickening left 
costophrenic angle.

A Mr. C. E. H. submitted a November 1990 letter that noted 
his recollection of the veteran's hospitalization with 
pleurisy during the period of 1940 to 1943. 

An August 1996 response from the Madigan Army Medical Center 
reported not having records of the veteran's treatment.  They 
further noted that such records might have been retire to the 
National Personnel Records Center (NPRC).  

The record contains numerous records of the veteran's 
treatment from Dr. H. and Dr. J. T., associates of a private 
medical facility, including periods of pertinent treatment 
during June-August 1991, June-August 1992, April 1993, June-
July 1994 and May 1996.  A various times the veteran's was 
diagnosed with severe COPD.  Beginning with a June 1991 
entry, Dr. J.T. noted the veteran's clinically stable COPD.  
Dr. J.T. additionally noted that the veteran had been 
diagnosed with emphysema ten years earlier, and that the 
veteran had given up smoking over the past few years.  During 
June 1992 Dr. J.T. again noted the veteran's clinically 
stable COPD, given reversibility demonstrated on pulmonary 
function tests (PFT).  There are no direct notations relative 
to the veteran's period of service, other than his retired 
military status.

The record also contains the veteran's pulmonary 
rehabilitation treatment provided by a private medical 
facility, including treatment provided on June 1991, August 
through December 1992, and January 1993.

During January and February 1997, the veteran underwent VA 
examinations coincident with his claims of service connection 
for unrelated disorders.  Dr. V. Date was the examiner of 
record.  The related remarks prior to such examinations noted 
the veteran's claim of service connection for COPD.  The 
examiner was instructed to evaluate the veteran's respiratory 
conditions, to include a review of the veteran's SMR and 
claims folder.  Specific questions included: (1)  Whether 
there was a relationship between current disability and 
conditions noted in service?; and (2)  Whether current 
respiratory residuals relate to pneumonia, pneumothorax, and 
pleural thickening?

During the veteran's "non-tuberculosis diseases and 
injuries" examination, a history was recorded that during 
hospitalization for pleurisy in 1941, the veteran was given 
Creosote by mouth in error.  As a result he developed 
pneumonia.  He was hospitalized for six weeks, during which 
he was given an oxygen tank.  Upon discharge, he was unable 
to keep up with physical activities, but was protected by his 
NCO.  The veteran reported wheezes bilaterally since his 
pneumonia in 1941.  The examiner's X-ray findings included 
bilateral apical scarring, more marked in the left side; air 
trapping as evidenced by no change in left lower quadrant 
inspiratory and expiratory lung volumes.  There was evidence 
of left pleural thickening, particularly at the lower part.  
The left costophrenic angle was obliterated.  PFT showed 
(slow vital capacity) SVC of 1.62, FVC 1.47 and FEV1 of 0.48, 
which improved with bronchodilators.  The percentage of 
improvement with bronchodilators was 39 percent.  The 
examiner further noted that the veteran had severe COPD.  
Restrictive illness as evidenced by tracheal shift, dullness 
on percussion on the left side, superficial rales as well as 
X-ray evidence which pointed to the old thickened pleura on 
the left side.  The examiner stated that this was consistent 
with the veteran's history of pneumonia in 1941.  SVC was 
reduced, as was noted during 1991.  The examiner noted that 
such results were indicative of restrictive pulmonary 
disease.  The examiner concluded by stated that the veteran 
had residuals from his military respiratory illness which had 
significantly contributed to his chronic obstructive 
pulmonary disease.  The examiner further stated: "Had he not 
had a restrictive illness and creosote-induced pneumonia, he 
would have not been as sick as he is today."

Thereafter, the RO referred the veteran's claims folder to a 
respiratory specialist for the specific purpose of 
determining if the veteran's elevated left hemidiaphragm 
shown in service was causing any current lung symptoms; if 
so, what portion of the PFT findings were related to this 
condition specifically?  Dr. M. Deffebach subsequently 
conducted a May 1997 review of the veteran's claims folder.  
The examiner summarized his review of SMR findings, and noted 
that such records did not indicate ongoing treatment or 
evaluation for either intermittent or persistent respiratory 
complaints.  The examiner then summarized the veteran's 
treatment provided by Dr. J.T., and findings from the 
veteran's February 1997 VA examination.  

The examiner's assessment, in pertinent part, noted that the 
veteran's COPD was probably not related to the veteran's 
pneumonia sustained in 1940.  He further indicated that 
determining whether residuals of pneumonia from 1940, 
superimposed on severe COPD, would result in additional 
disability would be difficult to determine based on the lack 
of complaints or therapy referable to his lungs for over 
thirty years.  This suggested that the veteran's pneumonia, 
sustained in 1940, had a minor, probably less then 10 
percent, contribution to his disability.  The examiner noted 
that the veteran's decreased airflow was very disabling and 
consistent with the veteran's current degree of disability.  
The examiner questioned Dr. V. Date's suggested method of 
additional testing as such testing would not result in the 
assignment of a degree of disability from residuals of 
pneumonia.  Specifically, the DLCO would be severely reduced 
consistent with the degree of severe airflow obstruction and 
radiographic changes consistent with emphysema.  In this 
regard, the examiner noted that lung volume studies could 
show a less than expected total lung capacity, but 
attributing a degree of disability to this finding could not 
be done.  The examiner concluded by noting that the veteran's 
COPD was almost certainly related to smoking.  Further, while 
radiographic evidence of residuals of pneumonia was shown, 
attributing the degree, if any, of the current disability to 
pneumonia sustained in 1940, could not be done.  
    
A June 1998 response from a representative of a VAMC noted 
that Dr. V. Date does all general medical examinations at 
that facility.


ANALYSIS

The Board first notes that the veteran has submitted a well-
grounded claim.  The record contains the veteran's current 
diagnosis of COPD.  There are service medical records 
demonstrating pulmonary treatment and pathology and there is 
at least one medical opinion to the effect that there is a 
causal link between current disability and service.  
38 U.S.C.A. § 5107; Caluza v. Brown, supra.  The Board 
further finds that the RO discharged the duty to assist.  
There is no indication of the existence of any pertinent 
evidence that has not been obtained or requested, and the 
veteran has been provided with two VA examinations.   

It is not contended nor shown that COPD was present in 
service.  Rather, the determinative question in this case is 
whether the veteran's post-service COPD was caused by or 
aggravated by service or his service connected residuals of 
pneumonia.  Thus, the issue as to entitlement to service 
connection for the veteran's post-service disability of 
record on a secondary basis ultimately turns upon what the 
competent medical evidence establishes as to objective 
manifestations and causation.  The Board is specifically 
tasked by law to weigh the probative value of both the lay 
and the medical evidence of record.  See Van Slack v. Brown, 
5 Vet. App. 499 (1993); Harder v. Brown, 5 Vet. App. 183 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97 (1992); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The Court has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service- connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that service connection for residuals of 
pneumonia has been granted and that judicial interpretation 
of the matter of secondary service connection as embodied in 
38 C.F.R. § 3.310 (1998) requires consideration of whether or 
not a service-connected disability either causes or 
aggravates another condition.  See Allen v. Brown, Id. 

The positive evidence in support of the claim for service 
connection on a direct or presumptive basis for the veteran's 
post-service disability consists first of all of the 
evidentiary assertions made by the veteran himself and a lay 
person.  However well-intentioned those statements may be, 
the Board notes that the veteran and his friend, as lay 
persons, are not qualified to offer opinions regarding the 
etiology of his post-service disability.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The only positive evidence of record from a party with 
competence to provide an opinion as to medical causation is 
the report and opinion of the February 1997 VA examiner of 
record, Dr. V. Date.  While he is a physician, he is not 
indicated to be an actual specialist in respiratory 
disorders.  This physician opined that the veteran's 
residuals from his "military respiratory illness" 
significantly contributed to his COPD.  In assessing this 
opinion, the Board notes first that the history recorded by 
that physician included the veteran's assertion that he 
developed "creosote-induced pneumonia," that he noticed 
post hospital discharge that he could not perform physical 
activities and was shielded by his NCO, and that he had 
wheezes bilaterally after the episode of pneumonia.  The 
Board must point out that the clinical records from service 
do not support the claimant as to the cause of the pneumonia, 
but far more significantly, they contain overwhelming 
evidence that the episode treated in 1940-41 resolved and 
that thereafter, apart from radiographic changes, the veteran 
consistently denied any residual manifestations and clinical 
evaluators repeatedly found that none was present for two 
decades thereafter.   Specifically, service medical records 
show that: (1) the November 1942 examiner did not consider 
the X-ray  findings to be of no significance at that time or 
for the future; (2) there was no evidence of lung pathology 
as of November 1946; (3) no active lung pathology was 
demonstrated on examination in November 1948; (4) the May 
1962 hospitalization report for an unrelated disorder 
included a detailed review of the appellant's medical history 
that indicated the veteran had a normal recovery and no 
sequelae from the episode of pneumonia in service; and (5) 
the veteran's lung fields were within normal limits, with no 
active pulmonary disease as of April 1959, and again in July 
1961 through July 1962 at service discharge.  Accordingly, 
the Board finds that the probative weight of Dr. Date's 
opinion is undermined by the fact that it was founded on an 
inaccurate medical history, and by the fact that he is not a 
specialist in respiratory disease.

The record contains far more negative evidence in both 
quantity and weight.  First of all, the Board would again 
note that the service medical records contain extensive and 
consistent history and findings that do not support the 
claim.  The service medical records not only do not show 
manifestations, apart from X-ray changes, of respiratory 
disease after the episode of pneumonia in 1940-41, they 
contain repeated history and findings indicating there were 
no residuals.  Second, the record does not show the initial 
post service records contain history or medical opinion that 
supports the claim.  Third, the record contains an opinion 
from a respiratory specialist, clearly founded upon a review 
of the actual record reflected in the claims folder.  That 
physician noted the actual treatment records failed to 
reflect either intermittent or persistent respiratory 
complaints and he concluded that the veteran's COPD, "was 
almost certainly related to smoking," as evidenced by the 
veteran's diagnosed emphysema, and, thus clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998); Savage 
v. Gober, 10 Vet. App. at 495-497.  

Again, the Board notes the veteran may be able to establish 
service connection by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309 and 3.316.  However, 
such a result is rebutted where the respiratory specialists 
further questioned the February 1997 VA examiner's findings 
as the veteran was without complaint or therapy referable to 
a lung disease for approximately thirty years.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Where, as in the veteran's 
case, there is affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the diseases within the 
purview of section 1112 of this title, has been suffered 
between the date of separation from service and the date of 
onset of any such diseases, service connection pursuant to 
section 1112 will not be in order.  38 U.S.C.A. § 1113 (West 
1991 & Supp. 1998).  

The Board has also considered whether a theory of entitlement 
to service connection is supported on the basis of secondary 
service connection by way of aggravation of a nonservice 
connected respiratory disorder by the service-connected 
respiratory disorder.   Allen v. Brown, supra.  As the Court 
has made clear, secondary service connection on the basis of 
aggravation requires both that the evidence show the service-
connected disability aggravated the nonservice connected 
disability and that there exists an identifiable quantum of 
increased disability attributable to that aggravation.  
Clearly, questions of both causation and as to whether there 
is an identifiable quantum of increased disability are 
matters upon which only those with medial expertise are 
competent to render an opinion.  

In this case, the positive evidence of record consists of the 
opinion of Dr. Date.  That opinion does speak of the service 
connected disability "significantly contribut[ing]" to the 
COPD, and thus appears to address the question of whether the  
service-connected disability aggravated the nonservice 
connected COPD.  The opinion, however, fails to identify the 
quantum of increased disability attributable to the reported 
"aggravation" by the service-connected disability.  As it 
does not identify the quantum of increased disability due to 
the reported "aggravation," this opinion does not support a 
finding of secondary service connection by way of 
aggravation.  The negative evidence against this theory of 
entitlement comprises the opinion of the May 1997 examiner.  
That opinion both discounted the likelihood that there was 
any aggravation at all, noting the silence of the medical 
records for decades after the in service episode, and 
effectively refuted the possibility that there now existed 
any ascertainable degree of additional disability due to 
purported "aggravation" of COPD by the service connected 
disability.  The physician stated  that any effect due to the 
residuals of the in service pneumonia was "minor" and 
probably less than 10 percent of the current level of 
disability.  The May 1997 examiner went on to explain in 
detail as to how the pulmonary testing suggested by Dr. Date 
would not result in the determination of a degree of 
additional disability due to the residuals of pneumonia.  The 
May 1997 examiner concluded that attributing any degree of 
disability to the pneumonia sustained in 1940 could not be 
done.  The Board finds that this opinion is clearly entitled 
to greater probative value than the opinion of Dr. Date.  
Accordingly, the negative evidence clearly outweighs the 
positive evidence and the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to service connected 
residuals of pneumonia, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

